Citation Nr: 1806087	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for bilateral hearing loss and tinnitus.  In a July 2015 rating decision, the RO granted service connection for right ear hearing loss and for tinnitus.  In a July 2015 supplemental statement of the case, the RO continued to deny service connection for left ear hearing loss.

In December 2015, the Veteran provided testimony at a video conference hearing.  A transcript of the hearing is of record.

In January 2016, the Veteran submitted additional evidence along with a waiver for initial RO review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had acoustic trauma in the form of noise exposure during service. However, on VA audiological examination in July 2015, the Veteran's hearing acuity in the left ear did not meet the defined criteria to be considered hearing loss "disability" under the governing VA regulation.  See 38 C.F.R. § 3.385.  

The Veteran submitted a January 2016 private audiogram showing puretone thresholds of 50 decibels at 4000 Hertz, indicating that he now has left ear hearing loss "disability" in accordance with VA criteria.  The Board finds that a new VA audiological examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an audiological examination of the Veteran to determine whether or not he has left ear hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so, its likely etiology (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must respond to the following: 

(a) Do audiometric findings for the left ear demonstrate the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC test are less than 94 percent?  To the extent possible, reconcile any conflicting findings in that regard with that made on January 2016 private treatment; and

(b) If the left ear demonstrates any of the above findings, the examiner should further opine whether such left ear hearing loss disability is at least as likely as not (a 50 % or better probability) related to the Veteran's acknowledged exposure to noise trauma in service.  The examiner is advised that service connection is in effect for tinnitus and right ear hearing loss.  The examiner must explain the rationale for the opinion in detail. 

2.  Thereafter, please review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the appropriate opportunity to respond. Then, if in order, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




